Citation Nr: 0504552	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  04-12 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.    


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

On April 2004 the veteran filed a substantive appeal and 
elected to have the case decided without a hearing.   
During a November 2003 VA exam the veteran gave a history of 
tinnitus with an onset dating back about 20 years.  The 
veteran reported a periodic, ringing tinnitus, very soft on 
the right ear and medium loud on the left ear.  The examiner 
matched the tinnitus in the veteran's left ear to a 2K Hz 
tone at 3dB SL.  Under these circumstances, the Board finds 
that the record raises a claim of service connection for 
bilateral tinnitus.  This matter is referred to the RO for 
all indicated development and adjudication.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The average puretone decibel losses and speech 
discrimination percentages from the November 2003 VA 
audiometric testing convert to Roman numeral level I hearing 
in the right ear and level I hearing in the left ear, 
pursuant to designations set forth in 38 C.F.R. § 4.85, Table 
VI.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.85, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The Board concludes that the discussions in the December 2003 
rating decision and the March 2004 Statement of the Case, and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.
 
The Statement of the Case set forth the laws and regulations 
applicable to the veteran's claim for entitlement to a 
compensable rating for bilateral hearing loss.  Further, the 
August 2003 letters from the RO to the veteran informed him 
of the type of evidence that would substantiate his claim.  
He was additionally informed that he could obtain and submit 
private evidence in support of his claim, and that he could  
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.   In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
for entitlement to an increased rating, and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
notice was provided to the veteran on August 2003, before the 
December 2003 RO decision that is the subject of this appeal.  
Further, the veteran has been presented subsequent 
opportunities to present any evidence in his possession or 
that he could obtain that would substantiate his claim.  
Thus, the Board finds that the veteran received VCAA notice 
at the required time in this case.

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In the August 2003 letter, 
the RO asked the veteran to provide any medical evidence in 
his possession and to send the RO needed evidence.  In the 
Board's view, the above notification is the equivalent of 
notifying the veteran that he should submit any evidence in 
his possession that could support his claims or obtain any 
such evidence, or notify the RO of any such evidence not in 
his possession.  VCAA requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
In the case of the veteran's claims, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless, non-
prejudicial error.  See Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  

 Although the August 2003 letter from the RO to the veteran 
notified him that he should submit any evidence within 30 
days from the date of the letter, it also informed the 
veteran that he had one year to submit any evidence for 
consideration.  The Board notes that in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 707(b), 117 Stat. 2651, 2673 (Dec. 16, 2003).

Moreover, during the pendency of his claim the veteran has 
been afforded opportunities to submit information relating to 
any additional evidence that may be available.  He has not 
identified any sources of additional outstanding evidence, or 
indicated that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the veteran 
desires the Board to proceed with its appellate review.

Second, VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
August 2003 correspondence and asked him to identify all 
medical providers who treated him for hearing loss.  The RO 
has obtained all identified evidence.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent a VA examination in November 2003, 
which included appropriate historical and clinical findings 
and was adequate for rating purposes.  The Board finds this 
examination, along with other medical evidence of record, 
provides sufficient findings upon which to determine the 
veteran's entitlement to increased rating for his hearing 
disability.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case; there has been no prejudice to the appellant 
that would warrant a remand; and his procedural rights have 
not been abridged.  Bernard, supra.

Factual Background

The veteran served in the Navy during World War II from 
November 1942 to December 1945.  

A post-service VA medical report dated September 1999 noted 
that the veteran reported loss of hearing ability.  He stated 
he had increasing difficulty understanding people on the 
telephone and understanding one person when other people in 
the room were also talking.  A July 2001 post-service VA 
medical record  reported that the veteran had decreased 
hearing in the right ear.  

The veteran filed for service connection for bilateral 
hearing loss in August 2003.  He underwent a VA evaluation 
exam on November 2003.  The audiologic examination showed 
that the veteran's right ear had 94 percent speech 
discrimination.  Decibel loss at the puretone threshold of 
1000 Hertz was 20, with a 30 decibel loss at 2000 Hertz, a 55 
decibel loss at 3000 Hertz, and 55 decibel loss at 4000 
Hertz.  The average decibel loss was 40 in the right ear.  
The left ear showed 92 percent for speech discrimination.  
Decibel loss at 1000 Hertz was 20, a 40 decibel loss at 2000 
Hertz, 65 decibel loss at 3000 Hertz, and 65 decibel loss at 
4000 Hertz.  The average decibel loss for the left ear was 
48.  The veteran's organic hearing sensitivity was 
categorized as level "I" bilaterally.  The examiner also 
found that noise exposure during service was as likely as not 
a contributor to the veteran's hearing loss. 

Pursuant to the findings of the VA examiner and the 
application of the benefit-of-the-doubt doctrine, the RO 
issued a rating decision that granted service connection for 
bilateral hearing loss.  A zero percent evaluation was 
assigned, effective from August 2003.  The veteran appealed 
this decision.  
 
The veteran contends, in essence, that his service-connected 
bilateral hearing loss is disabling and the assignment of an 
initial compensable rating is warranted.  In his notice of 
disagreement, the veteran asserted that the testing 
procedures used during the November 2003 VA exam were 
inadequate and failed to accurately reflect his disability 
level.  
 
Laws and Regulations

To evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level "I", for 
essentially normal acuity, through level "XI", for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).    

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of puretone 
audiometry tests which average puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear.  The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

Analysis

In the present case, the veteran's service-connected 
bilateral hearing loss is currently rated zero percent.  The 
next higher rating of 10 percent is warranted only if the 
degree of the veteran's hearing loss meets the criteria in 
Tables VI, VIa, and VII of 38 C.F.R. § 4.85.  A clear 
preponderance of the evidence of record is against the 
assignment of a compensable rating for the veteran's service-
connected bilateral hearing loss.  

As noted above, in evaluating service-connected hearing loss, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The most recent VA 
audiometric examination in November 2003 reveals an average 
puretone decibel threshold of 40 in the right ear and 48 in 
the left ear.  Speech discrimination tests show 94 in the 
right ear and 92 in the left ear.  When using these objective 
values in conjunction with 38 C.F.R. § 4.85, Table VI it is 
revealed that the veteran has level "I" hearing 
bilaterally.  Under 38 C.F.R. § 4.85, Table VII, such 
findings correspond to Diagnostic Code 6100, warranting a 
zero percent rating.  The Board notes that review of the 
November 2003 VA examination report reveals that the testing 
performed by the VA examiner was standard.  The veteran's 
contentions to the extent that testing procedures used by the 
examiner were inadequate amount to little more than a 
disagreement with the exam results. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and a 
compensable rating for bilateral hearing is not warranted.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
  

ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


